      Case 4:20-cr-06002-SAB   ECF No. 110    filed 04/21/20   PageID.377 Page 1 of 2




1    Adam R. Pechtel / WSBA #43743
     Pechtel Law PLLC
2    21 N Cascade St
     Kennewick, WA 99336
3    Telephone: (509) 586-3091
     Attorney for Defendant
4

5                        United States District Court
                       Eastern District of Washington
6                     Before the Hon. Stanley A. Bastian
     United States of America,
7                                         No. 4:20-CR-06002-SAB-4
                               Plaintiff,
8                                         Notice of Compliance
     v.
9
     Johhny Manuel Savala,
10
                               Defendant.
11
       Please take notice that the office of Pechtel Law PLLC complied
12
     with their obligations to mail a copy of the Superseding Indictment
13
     to Defendant Savala at Benton County Jail by first-class mail,
14
     postage prepaid, on April 20, 2020.
15
     Dated: April 21, 2020                   Respectfully Submitted,
16
                                             s/Adam R. Pechtel
17                                           Adam R. Pechtel/ WSBA #43743
                                             Attorney for Defendant
18                                           Pechtel Law PLLC
                                             21 N Cascade St
19                                           Kennewick, WA 99336
                                             Telephone: (509) 586-3091
20                                           Email: adam@pechtellaw.com


     Notice of Compliance - 1
      Case 4:20-cr-06002-SAB   ECF No. 110   filed 04/21/20   PageID.378 Page 2 of 2




1
                               SERVICE CERTIFICATE
2
     I certify that April 21, 2020, I electronically filed the foregoing with
3
     the District Court Clerk using the CM/ECF System, which will
4
     send notification of such filing to the following:
5

6

7    Stephanie A Van Marter, Attorney for Plaintiff

8
                                         s/Adam R. Pechtel
9                                        Adam R. Pechtel/ WSBA #43743
                                         Attorney for Defendant
10                                       Pechtel Law PLLC
                                         21 N Cascade St
11                                       Kennewick, WA 99336
                                         Telephone: (509) 586-3091
12                                       Email: adam@pechtellaw.com

13

14

15

16

17

18

19

20


     Notice of Compliance - 2
